DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 3/2/2022 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/2/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nikitin et al. (US PG Pub 2010/0207263, hereinafter Nikitin).
Regarding claim 14, figure 2 of Nikitin discloses a method of manufacturing a multi-chip device, the method comprising:
printing or spraying an electrically conductive material on a first metal portion of a first chip (102) and/or on a second metal portion of a second chip(106) (¶ 27); and

Nikitin does not explicitly disclose a porosity of the electrically conductive material is reduced.
However, the prior art discloses the same materials and processing steps and will be taken as producing the same material characteristics as claimed.
Regarding claim 15, figure 2 of Nikitin discloses the sintering comprises pressing together the first chip and the second chip and heating at least the electrically conductive material (¶ 27).
Regarding claim 16, Nikitin discloses  heating the electrically conductive material to a temperature of 150°C or more and less than 300°C (¶ 30) which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 17, Nikitin does not explicitly disclose the pressing comprises applying a pressure of more than 1 MPa and less than 4 MPa.
However, it would have been obvious to form the apply pressure within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claims 20 and 21, Nikitin does not explicitly disclose directly after the printing or spraying, the electrically conductive material has a porosity in a range from above 2 % to about 90%.

Regarding claim 22, Nikitin does not explicitly disclose after the sintering, the electrically conductive material has a porosity in a range from about 2 % to about 60 %.
However, the prior art discloses the same materials and processing steps and will be taken as producing the same material characteristics as claimed.

Allowable Subject Matter
Claims 18, 19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-27 are allowed.
Regarding claim 24, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a sintered electrically conductive interface between the first substrate and the second substrate, by pressing the first substrate to the second substrate while applying heat and ultrasonic energy”.

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/Primary Examiner, Art Unit 2895